Case 19-70114-JAD            Doc 47    Filed 05/09/19 Entered 05/09/19 10:37:31                Desc Main
                                      Document      Page 1 of 20

                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re:                                                  :     Bankruptcy No. 19-70114
GEORGE DEMO ZAMIAS, SR.,
                                                              Chapter 7

                            Debtor.                     :     Document No.

                                                              Related to Doc. No. 14


                                      AMENDMENT COVER SHEET

Amendment(s) to the following petition, list(s), schedule(s), or statement(s) are transmitted herewith:

        Voluntary Petition Specify reason for amendment:
                              -




        Official Form 6 Schedules (Itemization of Changes Must Be Specified)
_____   Summary of Schedules
  X     Schedule A Real Property
                        -


  X     Schedule B Personal Property
                        -


  X     Schedule C Property Claimed as Exempt
                        -


        Schedule D Creditors holding Secured Claims
                        -


                 Check one:
                _____    Creditor(s) added
                _____    NO creditor(s) added
                ______   Creditor(s) deleted
        Schedule E Creditors Holding Unsecured Priority Claims
                       -


                 Check one:
                ______   Creditor(s) added
                ______   NO creditor(s) added
                ______   Creditor(s) deleted
—~      Schedule F Creditors Holding Unsecured Nonpriority Claims
                    -


                 Check one:
                —~       Creditor(s) added:
                ______   NO creditor(s) added
                ______   Creditor(s) deleted
        Schedule G Executory Contracts and Unexpired Leases
                        -


                 Check one:
                ______   Creditor(s) added
                ______   NO creditor(s) added
                ______   Creditor(s) deleted
        Schedule H Codebtors
                        -


_____   Schedule I Current Income of Individual Debtor(s)
                   -


_____   Schedule J Current Expenditures of Individual Debtor(s)
                    -

  X     Statement of Financial Affairs
_____   Chapter 7 Individual Debtor’s Statement of Intention
        Chapter 11 List of Equity Security Holders
        Chapter 11 List of Creditors Holding 20 Largest Unsecured Claims
        Disclosure of Compensation of Attorney for Debtor
        Other:

PAWB Local Form 6 (07/13)                                                                                 Page 1 of 2
Case 19-70114-JAD         Doc 47     Filed 05/09/19 Entered 05/09/19 10:37:31                  Desc Main
                                    Document      Page 2 of 20

NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES

Pursuant to Fed.R.Bankr.P. 1009(a) and Local Bankruptcy Rule 1009-1, I certif~’ that notice of the filing
of the amendment(s) checked above has been given this date to the U.S. Trustee, the trustee in this case,
and to the Bankruptcy Court’s Mailing Matrix.


Date: May 8, 2019                               /5/Kathryn L. Harrison
                                                Attorney for Debtor(s) [or pro se Debtor(s)]

                                                Kathryn L. Harrison
                                                (Typed Name)

                                                Campbell & Levine, LLC, 310 Grant Street, Suite 1700
                                                Pittsburgh, PA 15219
                                                (Address)

                                                412-261-0310
                                                (Phone No.)

                                                PA I.D. No. 209601
                                                List Bar I.D. and State of Admission


Note: An amended matrix of creditors added by the amendment must be submitted on disk with the
amendment. Attorneys filing electronically on the Case Management/Electronic Case Filing System may
add creditors to the case electronically.




PAWB Local Form 6 (07/13)                                                                             Page 2 of 2
               Case 19-70114-JAD                              Doc 47
                                                          Filed 05/09/19 Entered 05/09/19 10:37:31                                                           Desc Main
                                                        Document
 Fill in this information to identify your case and this filing        Page 3 of 20
 Debtor 1                    George Demo Zamias, Sr.
                             First Name                                 Middle Name                        Last Name
 Debtor 2                   ________

 (Spouse, if filing)         First Name                                 Middle Name                        Last Name

 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF PENNSYLVANIA

 Case number            19-70114
                                                                                                                                                                   Check if this is an
                                                                                                                                                                   amended filing


Official Form 1O6AIB
Schedule AIB: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form, On the top of any additional pages, write your name and case number (if known).
Answer every question.

I~T            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   D    No. Go to Part 2.
        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2268 Crabtree Lane                                                                 Single-family home                       Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                          the amount of any secured claims on Schedule D:
                                                                                           Duplex or multi-unit building
                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                           Condominium or cooperative

                                                                                      ~ Manufactured or mobile home
                                                                                                                                    Current value of the       Current value of the
        Johnstown                         PA         15905-0000                       ~J   Land                                     entire property?           portion you own?
        City                              State              ZIP Code            ~ Investment property                                    $1 50,000.00                 $1 50,000.00
                                                                                 ~ Timeshare
                                                                                                                                    Describe the nature of your ownership interest
                                                                                 U Other                                            (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one      a life estate), if known.
                                                                                     Debtor 1 only                                  Fee simple
        Cambria                                                                       U    Debtor 2 only
        County                                                                        U    Debtor 1 and Debtor 2 only
                                                                                                                                        Check if this is community property
                                                                                      U At least one of the   debtors and another       (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here                                                 =>                                        I         $150,000.00
~ Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                    Schedule A/B: Property                                                                   page 1
Software Copyright Ic) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
          Case 19-70114-JAD                         Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1        George Demo Zamias. Sr.                             Document      Page 4 of 20 Case number (if known) 19-70114
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   DNo
   ~ Yes

  3.1    Make:       Chrysler                                 Who has an interest in the property?   Check one   Do not deduct secured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule 0:
        Model:     3000                                             Debtor 1 only                                Creditors Who Have Claims Secured by Property.
        Year:      2011                                        D Debtor 2 only                                   Current value of the      Current value of the
        Approximate mileage:       82,000                      D Debtor 1 and Debtor 2 only                      entire property?          portion you own?
        Other information:                                     D At least one of the debtors and another
        Car is not drivable and needs
        $4,900 worth of repairs - scrap                        D    Check if this is community property                     $500.00                      $500.00
        value only.                                                 (see instructions)



4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examp/es: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   INo
   D Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   pages you have attached for Part 2. Write that number here                                                              =>                        $500.00

I~1T~t~ Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                      Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   D No
   I Yes. Describe

                                   ~ Various furniture and appliances/ordinary household goods                                                       $10,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   DNo
   I Yes. Describe

                                    Various electronics                                                                                                $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
   INo
   D Yes. Describe
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
   INo
   D Yes. Describe
10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   1No

Official Form 1O6AIB                                                      Schedule NB: Property                                                              page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-70114-JAD                         Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1       George Demo Zamias, Sr.                              Document      Page 5 of 20 Case number (ifknown) 19-70114
    D Yes. Describe
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   D No
   ~ Yes. Describe

                                     Pants, shirts, shoes/Ordinary men’s clothing                                                             $2,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    UNO
   D Yes. Describe
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
   DNo
   U Yes. Describe

                                   ~ Small dog that lives with Debtor at assisted living facility                                             Unknown


14. Any other personal and household items you did not already list, including any health aids you did not list
   U No
   D Yes. Give specific information

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here                                                                                                 $13,000.00


I~1i~~  Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                    Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
   UNo
   EJ Yes
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
   UN0
   D Yes                                                          Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   UNo
   D Yes                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
   ~No
   U Yes. Give specific information about them
                                 Name of entity:                                          % of ownership:

                                                                                                      I .0%
                                         Bel Air Plaza Associates, a Pennsylvania general            General
                                         partnership                                                 Partner
                                                                                                  ____________
                                                                                                               %                              U n known



Official Form 1O6AIB                                                   Schedule A/B: Property                                                       page 3
Software Copyilght (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 19-70114-JAD                         Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1       George Demo Zamias, Sr.                              Document      Page 6 of 20 Case number(ifknown) 19-70114

                                                                                                 100% Sole
                                          DSAA GP Corp., a Pennsylvania corporation             Shareholder %                Unknown


                                                                                                   49%
                                                                                                  General
                                          Hilltop Z, LP, a Pennsylvania limited partnership       Partner    %               Unknown


                                         Westwood Zamias Limited Partnership, a                  10% Limited
                                         Pennsylvania limited partnership                          Partner   %               Unknown


                                                                                                   51%
                                          Indiana Mall GP Corp, a Delaware corporation          Shareholder %                Unknown


                                         Indiana Mall Company Limited Partnership, a            51% Limited
                                         Delaware limited partnership                             Partner   %                Unknown


                                         Pitt Village Genpar Corp., a Pennsylvania               11.825%
                                         corporation                                            Shareholder %                Unknown


                                         Pitt Village Mezz GP Corp., a Pennsylvania              11.825%
                                         corporation                                            Shareholder %                Unknown


                                                                                                  11.625%
                                         Pitt Village Mezz, LP, a Pennsylvania limited            Limited
                                         partnership                                              Partner    %               Unknown


                                                                                                 1% General
                                         Tamaqua Z, LP                                             Partner  %                Unknown


                                                                                                    75%
                                         Tamaqua Gen/Par, LLC                                     Member     %               Unknown


                                                                                                   13.67%
                                                                                                   Limited
                                         ZGAL Associates, LP                                       Partner   %               Unknown


                                                                                                    24.9%
                                                                                                   Limited
                                         Zamias OBDC, LP                                           Partner   %               Unknown


                                                                                                    25%
                                                                                                 Membershi
                                         Zamias Oakmont Management, LLC                          p Interest %                Unknown


                                                                                                    25%
                                                                                                Shareholder
                                         Z-OBDC GP Corp.                                          Interest  %                Unknown




Official Form 1O6AIB                                                   Schedule NB: Property                                       page 4
Software Copyilght (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Beat Case Bankruptcy
          Case 19-70114-JAD                         Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1       George Demo Zamias, Sr.                              Document      Page 7 of 20 Case number (if known) 19-70114

                                                                                                       25%
                                         ZEEFAM ODBC Corp.                                          Shareholder %                               Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
   ~No
   D Yes. Give specific information about them
                                 Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    ~No
   ~ Yes. List each account separately.
                               Type of account:                 Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
   ~No
   D Yes                                                       Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
   D Yes                 Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §~ 530(b)(1), 529A(b), and 529(b)(1).
    ~ No
    D Yes                 Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

    D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   ~No
   D Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   ~ No
   D Yes. Give specific information about them...

 Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
    aN0
   D Yes. Give specific information about them, including whether you already filed the returns and the tax years


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   aNo
   D Yes. Give specific information




Official Form 1O6AIB                                                   Schedule A/B: Property                                                         page 5
5oftware copyright (c) ~996-2O19 Best Case, LLC -‘eww.bestcase.com                                                                         Best case Bankruptcy
          Case 19-70114-JAD                             Doc 47           Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1        Georcie Demo Zamias. Sr.                               Document      Page 8 of 20 Case number (if known) 19-70114
30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers compensation, Social Security
              benefits; unpaid loans you made to someone else
   DNo
   ~ Yes. Give specific information..

                                                          Social Security benefits                                           I                     $2,377.45


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
   ~No
   E1 Yes. Name the insurance company of each policy and list its value.
                                   Company name:                                            Beneficiary:                              Surrender or refund
                                                                                                                                      value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
     someone has died.
    •No
   D Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   ~No
    ~ Yes. Describe each claim

                                                          Praecipe for Writ of Summons issued George D. Zamias v.
                                                          Milton W. Shalpak; Shalpak Development, Inc. dlbla Shalpak
                                                          Development Company; and Shalpak Development Company
                                                          International in the Court of Common Pleas of Allegheny
                                                          County, Pennsylvania                                                       ________      Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ~No
    D Yes. Describe each claim

35. Any financial assets you did not already list
    SNo
    D   Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here                                                                                                     $2,377.45


I~1TI.~ Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   U No. Go to Part 6.
   EJ Yes.   Go to line 38.



I~I~ Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
     If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      U   No. Go to Part 7.
      C   Yes. Go to line 47.


I~TiW’           Describe All Property You Own or Have an Interest in That You Did Not List Above



Official Form 1O6AIB                                                      Schedule A/B: Property                                                         page 6
Software Copyright   (C)   1996-2019 Best Case, LLC -www.bestcase.com                                                                         Best Case Bankruptcy
          Case 19-70114-JAD                         Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1         Georae Demo Zamias. Sr.                            Document      Page 9 of 20 Case number (/f known) 19-70114

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership


    D Yes. Give specific information

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                        $0.00

I~Tit          List the Totals of Each Part of this Form

 55.    Part 1:   Total   real estate, line 2                                                                                          $150,000.00
 56.    Part 2:   Total   vehicles, line 5                                                  $500.00
 57.    Part 3:   Total   personal and household items, line 15                          $13,000.00
 58.    Part 4:   Total   financial assets, line 36                                       $2,377.45
 59.    Part 5:   Total   business-related property, line 45                                  $0.00
 60.    Part 6:   Total   farm- and fishing-related property, line 52                         $0.00
 61.    Part 7:   Total   other property not listed, line 54                         +        $0.00

 62. Total personal property. Add lines 56 through 61...                                 $15,877.45   Copy personal property total       $1 5,877.45

 63. Total of all property on Schedule AIB. Add line 55                +   line 62
                                                                                                                              r      $165,877.45




Official Form 106A/B                                                   Schedule A/B: Property                                                    page 7
Software copyright (c) t996-2019 Best case, LLC - a.wwbestcase.com                                                                    Best case Bankruptcy
              Case 19-70114-JAD                     Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31                                    Desc Main
                                                                     Document     Page 10 of 20
 Debtor 1                 George Demo Zamias, Sr.
                          First Name                        Middle Name                     Last Name
 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name

 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number           19-70114
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 1 06C
Schedule C: The Property You Claim as Exempt                                                                                                                            4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 1 06A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.
I~ITh            Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      {~ You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C. § 522(b)(3)
      ~ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim             Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B
      2268 Crabtree Lane Johnstown, PA                                                              All equity, if any, in the full   11 U.S.C.   § 522(d)(1)
      15905 Cambria County                                           $1 50,000.00                        value of the property.
      Line from Schedule A/B: 1.1                                                       E     100% of fair market value, up to
                                                                                              any applicable statutory limit

      2011 Chrysler 3000 82,000 miles                                                               All equity, if any, in the full   11 U.S.C.   § 522(d)(2)
      Car is not drivable and needs $4,900                                 $500.00      ~                value of the property.
      worth of repairs scrap value only.
                              -                                                         E     100% of fair market value, upto
      Line from Schedule A/B: 3.1                                                             any applicable statutory limit

      Various furniture and                                                                         All equity, if any, in the full   11 U.S.C.   § 522(d)(3)
      applianceslordinary household                                   $10,000.00        ~                value of the property.
      goods                                                                             .     100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                             any applicable statutory limit

      Various electronics                                                                           All equity, if any, in the full   11 U.S.C.   § 522(d)(3)
      Line from Schedule A/B: 7.1                                         $1,000.00     ~                value of the property.
                                                                                        ~     100% of fair market value, up to
                                                                                              any applicable statutory limit

      Pants, shirts, shoeslordinary men’s                                                          All equity, if any, in the full    11 U.S.C.   § 522(d)(3)
      clothing                                                            $2,000.00     ~               value of the property.
      Line from Schedule A/B: 11.1                                                            100% of fair market value, up to
                                                                                              any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                             page 1 of3
Software Copyright (c) 1996-2018 Best Case, LLC . www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-70114-JAD                        Doc 47           Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1    George Demo Zamias, Sr.                                 Document     Page 11 of Case
                                                                                              20 number (if known) 19-70114
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim              Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                                Schedule A/B
     Small dog that lives with Debtor at                                                           All equity, if any, in the full   11 U.S.C.   § 522(d)(3)
     assisted living facility                                          Unknown        ~                 value of the property.
     Line from Schedule A/B: 13.1                                                     El      100% of fair market value, up to
                                                                                              any applicable statutory limit

     Bel Air Plaza Associates, a                                                                   All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     Pennsylvania general partnership                                  Unknown        ~                 value of the property.
     1.0% General Partner                                                             El      100% of fair market value, up to
     Line from Schedule A/B: 19.1                                                             any applicable statutory limit

     DSAA GP Corp., a Pennsylvania                                                                 All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     corporation                                                       Unknown        ~                 value of the property.
     100% Sole Shareholder                                                            El      100% of fair market value, upto
     Line from Schedule A/B: 19.2                                                             any applicable statutory limit

     Hilltop Z, LP, a Pennsylvania limited                                                         All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     partnership                                                       Unknown        ~                 value of the property.
     49% General Partner                                                              El      100% of fair market value, up to
     Line from Schedule A/B: 19.3                                                             any applicable statutory limit

     Westwood Zamias Limited                                                                       All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     Partnership, a Pennsylvania limited                               Unknown        [~]               value of the property.
     partnership                                                                      El      100% of fair market value, up to
     10% Limited Partner                                                                      any applicable statutory limit
     Line from Schedule A/B: 19.4

     Indiana Mall GP Corp, a Delaware                                                              All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     corporation                                                       Unknown        [~]               value of the property.
     51% Shareholder                                                                  El      100% of fair market value, up to
     Line from Schedule A/B: 19.5                                                             any applicable statutory limit

     Indiana Mall Company Limited                                                                  All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     Partnership, a Delaware limited                                   Unknown        [~                value of the property.
     partnership                                                                      El      100% of fair market value, up to
     51% Limited Partner                                                                      any applicable statutory limit
     Line from Schedule A/B: 19.6

     Pitt Village Genpar Corp., a                                                                  All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     Pennsylvania corporation                                          Unknown        [j~j              value of the property.
     11.825% Shareholder                                                              ~i      100% of fair market value, up to
     Line from Schedule A/B: 19.7                                                             any applicable statutory limit

     Pitt Village Mezz GP Corp., a                                                                 All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     Pennsylvania corporation                                          Unknown        [~l               value of the property.
     11.825% Shareholder                                                              F
                                                                                      ~i      100% of fair market value, up to
     Line from Schedule A/B: 19.8                                                             any applicable statutory limit

     Pitt Village Mezz, LP, a Pennsylvania                                                         All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     limited partnership                                               Unknown        [~j               value of the property.
     11.625% Limited Partner                                                          U       100% of fair market value, up to
     Line from Schedule A/B: 19.9                                                             any applicable statutory limit

     Tamaqua Z, LP                                                                                 All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     1% General Partner                                                Unknown        L~±~i             value of the property.
     Line from Schedule A/B: 19.10                                                    El      100% of fair market value, up to
                                                                                              any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                            page 2 of 3
Software Copyright (c)i 996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-70114-JAD                        Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1     George Demo Zamias, Sr.                                 Document     Page 12 of Case
                                                                                               20 number (if known) 19-70114
      Brief description of the property and line on             Current value of the   Amount of the exemption you claim             Specific laws that allow exemption
      Schedule A/B that lists this property                     portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedule A/B
     Tamaqua Gen/Par, LLC                                                                          All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     75% Member                                                         Unknown        ~                value of the property.
     Line from Schedule A/B: 19.11                                                     LI     100% of fair market value, up to
                                                                                              any applicable statutory limit

     ZGAL Associates, LP                                                                           All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     13.67% Limited Partner                                             Unknown        ~                value of the property.
     Line from Schedule A/B: 19.12                                                     LI     100% of fair market value, up to
                                                                                              any applicable statutory limit

     Zamias OBDC, LP                                                                               All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     24.9% Limited Partner                                              Unknown        [~]              value of the property.
     Line from Schedule A/B: 19.13                                                     LI     100% of fair market value, up to
                                                                                              any applicable statutory limit

     Zamias Oakmont Management, LLC                                                                All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     25% Membership Interest                                            Unknown        [j~]             value of the property.
     Line from Schedule A/B: 19.14                                                     LI     100% of fair market value, upto
                                                                                              any applicable statutory limit

     ZEFAMODBC Corp.                                                                            All equity, if any, in the           11 U.S.C. 522(d)(5)
                                                                        Unknown               full value of the property.
     Z-OBDC GP Corp.                                                                               All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     25% Shareholder Interest                                           Unknown        ~                value of the property.
     Line from Schedule A/B: 19.15                                                     LI     100% of fair market value, up to
                                                                                              any applicable statutory limit

     Social Security benefits                                                                      All equity, if any, in the full   11 U.S.C.   § 522(d)(10)(A)
     Line from Schedule A/B: 30.1                                       $2,377.45      ~J               value of the property.
                                                                                       U      100% of fair market value, up to
                                                                                              any applicable statutory limit

     Praecipe for Writ of Summons issued                                                           All equity, if any, in the full   11 U.S.C.   § 522(d)(5)
     George D. Zamias v. Milton W.                                      Unknown        ~j               value of the property.
     Shalpak; Shalpak Development, Inc.                                                L..i
                                                                                       ~      100% of fair market value, up to
     d/b/a Shalpak Development                                                                any applicable statutory limit
     Company; and Shalpak Development
     Company International in the Court
     of Common Pleas of Allegheny
     County, Pennsylvania
     Line from Schedule A/B: 33.1

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
     [~j    No
     LI.    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            LIN0
            LI Yes




Official Form 1 06C                                      Schedule C: The Property You Claim as Exempt                                                           page 3 of 3
Software Copyright (c) 1996-2018 Best case, LLC - ~w.bestcase.corri                                                                                       Best case Bankruptcy
              Case 19-70114-JAD                     Doc 47           Filed 05/09/19 Entered 05/09/19 10:37:31                                 Desc Main
                                                                    Document     Page 13 of 20


 Fill in this information to identify your case
 Debtor 1                 George Demo Zamias, Sr.
                          First Name                        Middle Name                  Last Name
 Debtor 2
 (Spouse if. filing)      First Name                        Middle Name                  Last Name

 United States Bankruptcy Court for the:             WESTERN DISTRICT OF PENNSYLVANIA

 Case number           19-70114
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4116
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.
I~Th             Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

       El      Married
       ~       Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ElNo
       ~ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor I              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                lived there                                                                       lived there
        2268 Crabtree Lane                                      From-To:                   El Same as Debtor 1                                   El Same as Debtor 1
        Johnstown, PA 15905                                     1964-2017                                                                        From-To:



3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       ~No
       ElYes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                 Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       ElNo
       ~ Yes. Fill in the details.

                                                   Debtor I                                                       Debtor 2
                                                   Sources of income               Gross income                   Sources of income               Gross income
                                                   Check all that apply.           (before deductions and         Check all that apply.           (before deductions
                                                                                   exclusions)                                                    and exclusions)
From January 1 of current year until              El Wages, commissions,                              $0.00       El Wages, commissions,
the date you filed for bankruptcy:                 bonuses, tips                                                  bonuses, tips
                                                  [i~i Operating a business                                       El   Operating a business



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
Software Copyright (c) 1996-2018 Best Case, LLc - www.bestcasecom                                                                                      Best case Bankruptcy
           Case 19-70114-JAD                          Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1       George Demo Zamias, Sr.                                Document     Page 14 of 20
                                                                                               Case number (If known) 19-70114



                                                     Debtor I                                                        Debtor 2
                                                     Sources of income                 Gross income                  Sources of income              Gross income
                                                     Check all that apply.             (before deductions and        Check all that apply.          (before deductions
                                                                                       exclusions)                                                  and exclusions)
 For last calendar year:                             [I Wages, commissions,                               $0.00      El Wages, commissions,
 (January ito December 31, 2018)                     bonuses, tips                                                   bonuses, tips
                                                     ~ Operating a business                                          ~ Operating a business

 For the calendar year before that:                  ~ Wages, commissions,                          $4,382.00        El Wages, commissions,
 (January 1 to December 31,2017)                     bonuses, tips                                                   bonuses, tips

                                                     ~J Operating a business                                         E~ Operating a business

5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      ENo
      ~ Yes. Fill in the details.

                                                    Debtor I                                                         Debtor 2
                                                    Sources of income                  Gross income from             Sources of income              Gross income
                                                    Describe below,                    each source                   Describe below.                (before deductions
                                                                                       (before deductions and                                       and exclusions)
                                                                                       exclusions)
 From January 1 of current year until Social Security                                              $7,132.35
 the date you filed for bankruptcy:

 For last calendar year:                            Social Security                                $28,529.40
 (January 1 to December 31, 2018)

 For the calendar year before that:                 Social Security                                $28,529.40
 (January 1 to December 31, 2017)


~ List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor l’s or Debtor 2’s debts primarily consumer debts?
      ~ No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C.                              § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.    Go to line 7.
                     El Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




      [E     Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      Li No.        Go to line 7.
                      El Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                    attorney for this bankruptcy case.


       Creditor’s Name and Address                                 Dates of payment            Total amount          Amount you       Was this payment for
                                                                                                       paid            still owe




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
Software Copyright )c) 1996-2018 Best Case, LLC - w’a’w.bestcase.com                                                                                    Best Case Bankruptcy
             Case 19-70114-JAD                            Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1      George Demo Zamias, Sr.                                     Document     Page 15 of 20
                                                                                                   Case number (if known) 19-70114



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

      ii~iNo
      ~ Yes. List all payments to an insider.
      Insider’s Name and Address                                       Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                           paid            still owe
8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ~1  No
      ~ Yes. List all payments to an insider
      lnsiders Name and Address                                        Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                           paid            still owe       Include creditor’s name
~ Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      LINo
      ~ Yes. Fill in the details.
       Case title                                                      Nature of the case         Court or agency                          Status of the case
       Case number
       Fifth Third Bank v. George Zamias,                              Confession of              Court of Common Pleas of                 ~ Pending
       et al.                                                          Judgment                   Cambria County                           ~ On appeal
       201 7-944                                                                                  200 S. Center Street                     ~j Concluded
                                                                                                  Ebensburg, PA 15931

       Fifth Third Bank v. George Zamias,                              Confession of              Court of Common Pleas of                 L~i Pending
       et al.                                                          Judgment                   Cambria County                           El   On appeal
       201 9-716                                                                                  200 S. Center Street                     El   Concluded
                                                                                                  Ebensburg, PA 15931

       Fifth Third Bank v. George Zamias,                              Confession of              Court of Common Pleas of                 ~j Pending
       et al.                                                          Judgment                   Cambria County                           L~   On appeal
       2017-945                                                                                   200 S. Center Street                     ~ Concluded
                                                                                                  Ebensburg, PA 15931

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      ~j  No.Gotolinell.
      El  Yes. Fill in the information below.
       Creditor Name and Address                                       Describe the Property                                        Date                        Value of the
                                                                                                                                                                   property
                                                                       Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
    ~No
    El Yes. Fill in the details.
     Creditor Name and Address                   Describe the action the creditor took                    Date action was                Amount
                                                                                                          taken




Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright   )c)   1996-2018 Best Case, LLC - ww-w.bestcase.corn                                                                                    Best Case Bankruptcy
            Case 19-70114-JAD                       Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1      George Demo Zamias, Sr.                               Document     Page 16 of 20
                                                                                              Case number (if known) 19-70114



12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
      ~No
      El Yes
I~F1~1.~ List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
    ~No
    El Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600        Describe the gifts                                Dates you gave                                      Value
     per person                                                                                          the gifts

       Person to Whom You Gave the Gift and
       Address:
14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
    ~No
    El Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                  Describe what you contributed                          Dates you                      Value
       more than $600                                                                                                         contributed
       Charity’s Name
       Address (Number, Street, City, State and ZIP Code)
i~Ti~ List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

      i~i No
      El  Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

IF~TW~ List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      ElNo
      ~ Yes. Fill in the details.
      Person Who Was Paid                                              Description and value of any property                  Date payment             Amount of
       Address                                                         transferred                                            or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Campbell & Levine, LLC                                          Attorney’s fees for pre-petition                       March 6, 2019            $6,666.67
       310 Grant Street                                                services paid by SLC Realty, Inc.,
       Suite 1700                                                      owned by a non-debtor
       Pittsburgh, PA 15219
       www.camlev.com

       Campbell & Levine, LLC                                          Attorney’s fees for post-petition work                 March 6, 2019            $7,500.00
       310 Grant Street                                                paid by SLC Realty, Inc.
       Suite 1700
       Pittsburgh, PA 15219
       www.camlev.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case. LLc - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 19-70114-JAD                           Doc 47           Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1      George Demo Zamias, Sr.                                   Document     Page 17 of 20
                                                                                                 Case number (if known) 19-70114



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

      f~   No
      El   Yes. Fill in the details.
       Person Who Was Paid                                                 Description and value of any property                      Date payment            Amount of
       Address                                                             transferred                                                or transfer was          payment
                                                                                                                                      made
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
    [~j No
    ~ Yes. Fill in the details.
     Person Who Received Transfer                           Description and value of              Describe any property or           Date transfer was
     Address                                                property transferred                  payments received or debts         made
                                                                                                  paid in exchange
     Person’s relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
    ~ No
    El Yes. Fill in the details.
     Name of trust                                       Description and value of the property transferred                     Date Transfer was
                                                                                                                               made
I~1~l~        List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
    ~No
    Li Yes. Fill in the details.
     Name of Financial Institution and            Last 4 digits of       Type of account or       Date account was               Last balance
     Address (Number, Street, City, State and ZIP account number         instrument               closed, sold,              before closing or
     code)                                                                                        moved, or                            transfer
                                                                                                  transferred
21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

      ~No
      El Yes. Fill in the details.
       Name of Financial Institution                                       Who else had access to it?               Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)                  Address (Number, Street, City,                                               have it?
                                                                           State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

      {~/jNo
      El  Yes. Fill in the details.
       Name of Storage Facility                                            Who else has or had access               Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)                  to it?                                                                       have it?
                                                                           Address (Number, Street, City,
                                                                           State and ZIP Code)




Official Form 107                                          Statement of   Financial Affairs for Individuals   Filing for Bankruptcy                                    page 5
Software Copyright   (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-70114-JAD                       Doc 47            Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1      George Demo Zamias, Sr.                               Document     Page 18 of 20
                                                                                             Case number (if known) 19-70114



I~iI~         Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

      ~ No
      ~ Yes. Fill in the details.
      Owner’s Name                                                     Where is the property?                         Describe the property                            Value
      Address (Number, Street, City, State and ZIP Code)               (Number, Street, City, State and ZIP
                                                                       Code)

I~Th~Li~ Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

~     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
~j    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
—     to own, operate, or utilize it, including disposal sites.
~j    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ~No
      El Yes. Fill in the details.
       Name of site                                                    Governmental unit                                 Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)              Address     (Number, Street, City, State and      know it
                                                                       ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

      ~No
      ~ Yes. Fill in the details.
      Name of site                                                     Governmental unit                                 Environmental law, if you         Date of notice
      Address (Number, Street, City, 5tate and ZIP Code)               Address (Number, Street, City, State and          know it
                                                                       ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      ~JNo
      ~ Yes. Fill in the details.
      Case Title                                                       Court or agency                                Nature of the case                   Status of the
      Case Number                                                      Name                                                                                case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

I~1T~I~ Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            ~?J A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            ~.   A member of a limited liability company (LLC) or limited liability partnership (LLP)
            [j~] A partner in a partnership
            [~J An officer, director, or managing executive of a corporation
            ~j An owner of at least 5% of the voting or equity securities of a corporation
      El:   No. None of the above applies. Go to Part 12.
      j~j Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                      Employer Identification number
       Address                                                                                                            Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                          Dates business existed

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 6
Software Copyilght (c( 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-70114-JAD                         Doc 47           Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1      George Demo Zamias, Sr.                              Document     Page 19 of 20
                                                                                            Case number (if known) 19-70114



       Business Name                                            Describe the nature of the business             Employer Identification number
       Address                                                                                                  Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                Dates business existed
       George D. Zamias Developer                               Real Estate Developer                           EIN:      25-1 075357
       P.O. Box 5540
       Johnstown, PA 15904                                      Catanese Group, PC                              From-To 1971 to Present

       Bel Air Plaza Associates                                 Real Estate Development                         EIN:
                                                                                                                From-To

       DSAA GP Corp.                                            Real Estate Development                         EIN:
                                                                                                                From-To

       Hilltop Z, LP                                            Real Estate Development                         EIN:
                                                                                                                From-To

       Westwood Zamias Limited                                  Real Estate Development                         EIN:
       Partnership
                                                                                                                From-To

       Indiana Mall GP Corp.                                    Real Estate Development                         EIN:
                                                                                                                From-To

       Indiana Mall Company Limited                             Real Estate Development                         EIN:
       Partnership
                                                                                                                From-To

       Pitt Village Genpar Corp.                                Real Estate Development                         EIN:
                                                                                                                From-To

       Pitt Village Mezz GP Corp.                               Real Estate Development                         EIN:
                                                                                                                From-To

       Tamaqua Z, LP                                            Real Estate Development                         EIN:
                                                                                                                From-To

       Tamaqua GenlPar, LLC                                     Real Estate Development                         EIN:
                                                                                                                From-To

       ZGAL Associates, LP                                      Real Estate Development                         EIN:
                                                                                                                From-To

       Zamias OBDC, LP                                          Real Estate Development                         EIN:
                                                                                                                From-To

       Zamias Oakmont Management,                               Real Estate Development                         EIN:
       LLC
                                                                                                                From-To

       Z-OBDC GP Corp.                                          Real Estate Development                         EIN:
                                                                                                                From-To


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 19-70114-JAD                         Doc 47           Filed 05/09/19 Entered 05/09/19 10:37:31 Desc Main
 Debtor 1       George Demo Zamias, Sr.                              Document     Page 20 of 20
                                                                                             Case number (if known) 19-70114



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

      LIN0
      ~ Yes. Fill in the details below.
       Name                                                      Date Issued
      Address
        (Number, Street, City, State and ZIP Code)
        S&T Bank                                                 12/31/2016
        800 Philadelphia Street
        Indiana, PA 15701

I~TThfr~ Sign Below

I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §~ 152, 1341, 1519, and 3571.

 Isi Stephen G. Zamias, Sr. as Power of
 Attorney for George Demo Zamias, Sr.                                   ____________________________________
 Stephen G. Zamias, Sr. as Power of                                      Signature of Debtor 2
 Attorney for George Demo Zamias, Sr.
 Signature of Debtor I

 Date      March 20, 2019                                                Date     _______________________________

Did you attach additional pages to Your Statement of FinancialAffairs for Individuals Filing for Bankruptcy (Official Form 107)?
~No
ElYes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
~No
ElYes. Name of Person           ______.   Attach the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 8
Software Cop~iight (c) 1996-2018 Best Case, LLc - www.bestcase.com                                                                            Best Case Bankruptcy
